Citation Nr: 0837206	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran does not have tinnitus that is related to 
military service.

2.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and provided an examination 
in furtherance of his claims.  The Board therefore finds that 
VA has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Tinnitus

The veteran contends that he is entitled to service 
connection for his tinnitus because he was exposed to combat.  
The veteran stated that the first seven months he was in 
Vietnam, he was in light infantry, and the last five months 
he fired 81 mm mortars, which resulted in significant muffled 
hearing and associated tenderness after firing, although he 
stated that it would eventually clear up over a period of 
time.  The record shows his military occupational specialty 
(MOS) was infantry man, fire crewman, and also reveals that 
he served in Vietnam and received the Combat Infantryman 
Badge (CIB), marksman badge with rifle bar, the Army 
Commendation Medal with the "V" device, and the Purple 
Heart.

In this case, the service medical records do not document 
complaints or symptoms related to tinnitus, and at his April 
2005 VA examination, the veteran specifically noted that he 
did not remember having tinnitus at the time of his 
separation from the military.  In fact, he noted that his 
tinnitus started about ten years before the examination and 
was primarily in the right ear.  It was very mild, and he 
indicated that he was able to sleep with it.  Based on this 
information, the April 2005 VA examiner, G.R., M.D. opined 
that the veteran's tinnitus was not as likely as not 
secondary to the noise exposure he experienced while on 
active duty.  Dr. R. explained that even though the veteran 
did have a pattern of sensory neural loss compatible with 
noise exposure, there was no awareness on the veteran's part 
of having tinnitus at the time of separation, explaining that 
he had only become aware of his tinnitus about ten years ago.  
Therefore, because there was no evidence of in-service 
problem with tinnitus, no continuity of symptomatology (the 
veteran himself noted that his tinnitus only began 10 years 
prior), Dr. R. specifically stated that is was not as likely 
as not that there was a nexus between the veteran's current 
tinnitus and service.  Such an opinion is uncontradicted by 
the medical record.  The Board therefore finds that the 
preponderance of the evidence is against the claim.

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the record shows that the veteran received the 
Combat Infantryman Badge (CIB), the Army Commendation Medal 
with a "V" device, and was awarded the Purple Heart Medal.  
As such, because the veteran's claimed stressor is related to 
combat in Vietnam, and is consistent with the circumstances 
of his service, the Board accepts the veteran's lay testimony 
regarding his combat stressors as conclusive, and therefore 
his stressors do not need to be independently verified.

While the Board accepts the veteran's in-service stressors as 
having occurred the way the veteran said they did, the 
evidence of record does not contain a diagnosis of PTSD in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), and thus the first prong of the requirement for service 
connection for PTSD has not been met.  Specifically, the 
April 2005 VA physician who examined the veteran stated that 
there was insufficient clinical symptomatology to establish a 
diagnosis of PTSD or any other mental disorder.  The examiner 
explained that the veteran was unable to articulate his 
current mental health or emotional problems or concerns, and 
noted that although there were times when the veteran thought 
about Vietnam and his experiences there, these times were 
relatively infrequent (every three weeks or so), and the 
veteran was not able to describe their impact as being 
disturbing or troublesome to him.  The examiner noted that 
when the veteran thought about his experiences in Vietnam and 
stressors from Vietnam, it did not have an emotional impact 
on him.  Further, the veteran did not report any persistent 
re-experiencing of prior trauma, and denied any nightmares or 
flashbacks.  Based on his examination, the examiner concluded 
that there was no mental health disorder.

In summary, although the Board considers the veteran's combat 
related stressors as confirmed, and acknowledges the 
veteran's belief, and his friend's assertion, that his 
experiences in Vietnam led to mental and emotional problems 
(see September 2005 statement from R.B.), without a confirmed 
diagnosis of PTSD, this claim must be denied.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


